UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7157



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FRANKLYN EARL BANNERMAN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (CR-90-105)


Submitted:   November 22, 2005            Decided:   December 7, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Franklyn Earl Bannerman, Appellant Pro Se. Laura Marie Everhart,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Franklyn Earl Bannerman seeks to appeal the district

court’s order denying relief on his motion filed under 28 U.S.C.

§ 2255 (2000).       An appeal may not be taken from the final order in

a § 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).         A

certificate of appealability will not issue for claims addressed by

a district court absent “a substantial showing of the denial of a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).       A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.         See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).            We have independently reviewed

the record and conclude that Bannerman has not made the requisite

showing.     Accordingly, we deny a certificate of appealability and

dismiss the appeal.

             We   also   construe    Bannerman’s     notice   of   appeal   and

informal brief as an application to file a second or successive

motion under 28 U.S.C. § 2255 (2000).            United States v. Winestock,

340   F.3d    200,    208   (4th    Cir.    2003).    In   order   to   obtain

authorization to file a successive § 2255 motion, a movant must

assert claims based on either:             (1) a new rule of constitutional


                                      - 2 -
law, previously unavailable, made retroactive by the Supreme Court

to cases on collateral review; or (2) newly discovered evidence

sufficient to establish that no reasonable factfinder would have

found petitioner guilty of the offense.     28 U.S.C. § 2255 ¶ 8.

Bannerman’s claims do not satisfy either of these standards.    We

therefore decline to authorize a successive § 2255 motion.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED




                              - 3 -